PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/228,215
Filing Date: 20 Dec 2018
Appellant(s): Kalia et al.



__________________
Lovkesh Kalia and Hitesh Sharma
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/05/2021, as supplemented 04/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	With Regards to 35 U.S.C. 101 Rejection:
	Appellants argues that the Examiner has erred in characterizing the claims as merely “negotiating an offer between a service provider and a potential customer” and therefore DO NOT recite an abstract concept according to Step 2A, Prong One (Brief, page 8).
	Examiner respectfully disagrees. Limitations such as receive a set of negotiating rules and pricing factors for a service from at least one service provider of the service, receive account information from a potential customer, the account information including at least one form of payment information, and receive at least a first bid for the service from the potential customer; and select, based on the pricing factors from at least one service provider, an algorithm from the group consisting of a first algorithm, a second algorithm, and a third algorithm, wherein: the first algorithm is selected when the pricing factors include average rate, available inventory, and revenue per available room (RevPar), the second algorithm is selected when the pricing factors include occupancy for the at least one service provider, and the third algorithm is selected when the pricing factors include rate, available inventory, and minimum rate; wherein the algorithm is further configured to generate at least a first offer in response to the first bid, employing one or more negotiating rules from the set of negotiating rules and the selected algorithm; send the first offer to the potential customer and receive a response from the potential customer; and wherein when the response received from the potential customer is an acceptance of the first offer, completing the negotiations and initiate finalizing a reservation, including processing the received payment information recited in claim 1, 
	 receiving inputs from at least one service provider for a service, the inputs including at least a set of negotiating rules and pricing factors; receiving account information from a potential customer, the account information including at least one form of payment information, receiving at least a first bid for the service from the potential customer; selecting an algorithm from the group consisting of a first algorithm, a second algorithm, and a third algorithm, wherein the first algorithm is selected when the pricing factors include average rate, available inventory, and revenue per available room (RevPar), wherein the second algorithm is selected when the pricing factors include occupancy for at least one service provider, and wherein the third algorithm is selected when the pricing factors include rate, available inventory, and minimum rate; and determining at least a first offer in response to the first bid based on the inputs received from the at least one service provider, wherein determining at least a first offer includes employing one or more negotiating rules from the set of negotiating rules and the selected algorithm; sending at least the first offer to the potential customer for acceptance; receiving a response from the potential customer; and completing the negotiations and initiate finalizing a reservation, including processing the received payment information when the response received from the potential customer is an acceptance of the first offer; wherein the receiving at least a first bid and determining at least a first offer is in less than 1 second recited in claim 9, and 
receiving inputs from at least one service provider, the inputs including at least a set of negotiating rules and pricing factors for a service; receiving account information from a potential customer, the account information including at least one form of payment information receiving at least a first bid for the service from the potential customer; selecting an algorithm from the group consisting of a first algorithm, a second algorithm, and a third algorithm, wherein the first algorithm is selected when the pricing factors include average rate, available inventory, and revenue per available room (RevPar), wherein the second algorithm is selected when the pricing factors include occupancy for at least one service provider, and wherein the third algorithm is selected when the pricing factors include rate, inventory, and minimum rate; and determining at least a first offer in response to the first bid based on the inputs received from the at least one service provider wherein determining at least a first offer includes employing one or more negotiating rules from the set of negotiating rules and the selected algorithm; sending at least the first offer to the potential customer for acceptance; receiving a response from the potential customer; and completing the negotiations and initiate finalizing a reservation, including processing the received payment information when the response received from the potential customer is an acceptance of the first offer; and wherein the receiving inputs and at least a first bid and the determining at least a first offer are performed in less than 1 second recited in claim 18,
recite the abstract idea of negotiating an offer between a service provider and a potential customer. The above limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions.


	Appellant further argues that, with regard to at least dependent Claim 8 and independent Claims 9, and 18, the recited features relating to “wherein the receiving inputs and at least a first bid and the determining at least a first offer are performed on a processor stored on a non-transitory computer readable medium and performed in less than 1 second” cannot be reasonably or practically performed in a human mind in less than 1 second (Brief, page 8).
	 The claimed limitations that are directed to an abstract idea fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Examiner has not stated in the rejection that the claim limitations are directed to “Mental Processes” as Appellant appears to suggest. The limitation of “wherein the receiving inputs and at least a first bid and the determining at least a first offer are performed on a processor stored on a non-transitory computer readable medium and performed in less than 1 second” does not overcome the current 101 rejection as “receiving inputs and at least a first bid and the determining at least a first offer” is directed to the abstract idea of negotiating an offer between a service provider and a potential customer and falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, in that it recites commercial interactions as well as sales activities. The additional element of the receiving and determining being “performed on a processor stored on a non-transitory computer readable medium and performed in less than 1 second” is merely invoked as a tool to perform the abstract idea. Any generic processor can perform the receiving and determining in less than 1 second.

Cybersource and SmartGene, which, respectively, state that “methods which can be performed entirely in the human mind are unpatentable not because there is anything wrong with claiming mental method steps as part of a process containing non-mental steps, but rather because computational methods which can be performed entirely in the human mind are the types of methods that embody the “basic tools of scientific and technological work” that are free to all men and reserved exclusively to none” and “This conclusion [of unpatentability under 35 U.S.C. § 101] follows from CyberSource Corp. v. Retail Decisions, Inc., where, ... this court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads.” Applicant argues that the claims of the present Application, there are steps or elements that are not steps that people “can and regularly do perform in their heads,” nor can these steps be performed in less than 1 second. For example, it would be nonsensical to say that a human could “receiv[e] inputs and at least a first bid and [determine] at least a first offer ... performed in less than 1 second” as is recited in Claim claimed in Claim 9, as well as similar features recited in Claims 8 and 19 (Brief, pages 8-9).
	Again, Examiner has not suggested that the limitations directed to the abstract idea are “Mental Processes” as is the case with the claims in both Cybersource and SmartGene. Additionally, the receiving and determining being “performed on a processor stored on a non-transitory computer readable medium and performed in less than 1 second” is merely a case in which additional elements are invoked as a tool to perform the abstract idea. Any generic processor can perform the receiving and determining in less than 1 second and Appellant has not indicated that any specialized processor is required. In fact, paragraph [0075] of Appellant’s specification states “The above-described systems and methods or at least a portion thereof may  various processors, such as digital data processors or computers, wherein the computers are programmed or store executable programs or sequences of software instructions to perform one or more of the steps of the methods. The software instructions of such programs may represent algorithms and be encoded in machine-executable form on non-transitory digital data storage media, e.g., magnetic or optical disks, random-access memory (RAM), magnetic hard disks, flash memories, and/or read-only memory (ROM), to enable various types of digital data processors or computers to perform one, multiple or all of the steps of one or more of the above-described methods or functions of the system described herein.” A multitude of different generic hardware components can be utilized to perform the abstract idea as there is no specialized additional elements required. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. 

 	Appellant further argues that the “Significantly More” analysis must be supported by evidence on the record and the claims as a whole do recite significantly more than the judicial exception as the Application raises at least a factual dispute that the claimed aspects of at least independent Claims 1, 9, and 19 are not well-understood, routine, conventional activity previously known in the industry as contemplated by the Berkheimer Memo and Examiner submits that the claimed invention is merely “negotiating an offer between a service provider and a potential customer” (Brief, pages 9-10).
	Examiner respectfully disagrees. As is described in the 2019 Revised Patent Subject Matter Eligibility Guidance, step 2B considers whether additional elements concluded to be Berkheimer Memo. Additionally, “negotiating an offer between a service provider and a potential customer” is the abstract idea that the claim limitations are directed to.
	The additional elements of the claims are not sufficient to amount to significantly more than the judicial exception as the additional elements are merely invoked as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, claims 1, 9, and 18 specifying that the abstract idea of negotiating an offer between a service provider and a potential customer being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.

	Appellant further argues “dynamically select[ing], based on the pricing factors from at least one service provider, an algorithm from the group consisting of a first algorithm, a second algorithm, and a third algorithm” and “automatically generat[ing] at least a first offer in response to the first bid, the processor automatically employing one or more negotiating rules from the set of negotiating rules and the selected algorithm,” as recited, in part, in Claim 1, and similarly recited in Claims 9 and 18, go beyond what is “well understood, routine, and conventional activity” and further cannot be performed in a human mind (Brief, pages 10-11).

Additionally, Appellant has not indicated that any specialized processor, or other specialized computer components or arrangements are required. In fact, paragraph [0075] of Appellant’s specification states “The above-described systems and methods or at least a portion thereof may be embodied in or performed by various processors, such as digital data processors or computers, wherein the computers are programmed or store executable programs or sequences of software instructions to perform one or more of the steps of the methods. The software instructions of such programs may represent algorithms and be encoded in machine-executable form on non-transitory digital data storage media, e.g., magnetic or optical disks, random-access memory (RAM), magnetic hard disks, flash memories, and/or read-only memory (ROM), to enable various types of digital data processors or computers to perform one, multiple or all of the steps of one or more of the above-described methods or functions of the 

Appellant further argues that the claimed invention goes beyond typical and traditional pricing tools and reservation systems as traditional pricing tools and reservation systems do not factor in all of the pricing factors when reciting a price with a potential customer, and as discussed in the specification, the negotiation tool according to the claimed invention goes beyond traditional and well known negotiation and reservation systems by considering different pricing factors for different rules and negotiations, including average rate, available inventory, and revenue per available room (RevPar), occupancy for the at least one service provider, and rate, and minimum rate. Appellant further states the negotiation tool, as discussed, enables providers to “sell and unload inventory, such as, e.g., unsold hotel rooms, without lowering certain rates, such as rack rates, or providing various other offers and promotions, which may be costly and time consuming.” (See para. [0011] of the application) (Brief, page 11).
Examiner respectfully disagrees that these improvements would integrate the claims into a practical application or amount to significantly more. Taking into consideration different pricing factors for different rules and negotiations, including average rate, available inventory, and revenue per available room (RevPar), occupancy for the at least one service provider, and rate, and minimum rate do not actually improve any technological problems in traditional pricing tools and reservation systems. Enabling providers to “sell and unload inventory, such as, e.g., unsold hotel rooms, without lowering certain rates, such as rack rates, or providing various other offers and promotions, which may be costly and time consuming” address business problems. 
Appellant’s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Brief pages 11-12) are not persuasive because the independent claims are not allowable, as shown above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ARIELLE E WEINER/            Examiner, Art Unit 3684                   
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                     
Conferees:

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.